DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-9, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein a top edge of the third panel is coupled to a bottom edge of the second panel, 
wherein the third panel is configured to receive a keyboard usable with an Information Handling System, and 
wherein a top edge of the keyboard includes one or more magnets configured to couple the keyboard to a bottom edge of the third panel, and to mate an electrical terminal of the keyboard against an electrical terminal of the third panel”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-5 and 8-9 depending from claim 1 are therefor also allowable.

Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a folding a first panel of a folio case over a second panel of the folio case to form a stack; and 
sliding an Information Handling System (IHS) from 
(i) a first position where a first portion of a display rests over a third panel of the folio case and a second portion of the display rests over the entirety of a keyboard coupled to the third panel to 
(ii) a second position where the first portion of the display rests over the stack and the second portion of the display rests on the third panel”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 18-20 depending from claim 16 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841